ORDER
PER CURIAM.
John Foster appeals the judgment overruling his Rule 24.035 amended motion seeking post-conviction relief without a hearing. He had been convicted following guilty pleas for possession of controlled substances (methamphetamine (felony) and marijuana (misdemeanor)), section 195.202, RSMo, 2000; and misdemeanor possession of drug paraphernalia with intent to use, section 195.233 RSMo, 2000. The sentencing court had imposed sentence on July 9, 2003, by its oral pronouncement. The court’s written judgment of the same date incorrectly stated its oral sentence, failing to reflect that the court had imposed a consecutive sentence to sentences Mr. Foster was then serving. The court entered a correction to the written July 9, 2003, form Amended Sentence and Judgment on August 27, 2003, correctly memorializing the oral sentence imposed by the court on July *3099, 2008. Mr. Foster asserted that the court lacked jurisdiction to modify its written July 9, 2003, judgment.
For reasons stated in the memorandum provided to the parties, including application of Rule 29.12(c), the judgment of the motion court denying Mr. Foster’s Rule 24.035 post conviction motion is affirmed. Rule 84.16(b).